DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 11/17/2021. Claims 1-3, 8-10, and 15-17 were amended; no claim was cancelled or added in a reply filed 02/17/2022. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 02/17/2022 in regards to section 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the claims analyzed as a whole do not need to proceed through the full analysis because it is self-evident that the claims recite limitations that increase the probability of orders arriving on time and mitigates factors predicated to cause delay. The predictions and order-scores are used to “react preemptively to mitigate delay factors on orders likely to arrive late, increasing the probability of on-time delivery and generate “suggestion for modifying the obtained order based on the at least one order attribute variable to increase the probability of on-time delivery” (remarks p. 10-11). Examiner respectfully disagrees. 
The claims are directed towards an abstract idea of organizing human activity and mental processes because they recite concepts that deal with sales activity and business behavior and the “calculation” steps are steps that can be performed in the human mind. Therefore, the claims are directed towards an abstract idea and further analysis is needed to determine whether the abstract idea is integrated into a practical application and provide significantly more limitations. 
Applicant argues that the claims, similar to Finjan, the server functionality is improved in the present application to allow the system to: (1) identify patterns of common repeating outliers within order attributes which are known to decrease the probability of on-time delivery and 2) instruct the order management component how to change the corresponding at least one order attribute to break the pattern and create the largest improvement in the probability of an on-time delivery with the least cost (remarks p. 11). Examiner respectfully disagrees. 
The current claims are distinguishable from Finjan and do not improve the functionality of the computer.  In Finjan, the fact that the security profile “identifies suspicious code” allows the system to accumulate and utilize newly available, behavior-based information about potential threats which was a non-abstract improvement in computer functionality because not only are the claims rooted in computer technology but they allowed a computer to do something couldn’t do before. On the other hand, the current claims are not only not rooted in computer technology but they do not improve the functionality of the computer.
In the current claims, the abstract idea is linked to generic computer components in order to automate it. Any improvement in efficiency or performance is due to the inherent efficiency that comes along with automating processes on a computer. It is not due to the claim limitations themselves. The claim limitations could and as tedious and slow it would be, can be performed in an abstract way and without a computer. However, the computer allows the abstract idea to be performed faster and efficiently. 
Therefore, the claims are distinguishable from Finjan and not patent eligible. 
Applicant argues that the claims are not merely about commercial or legal interactions, managing personal behavior or relationships or for processes to be done in the human mind because the claims do not recite mental process that is performed in the mind or fundamental economic concepts or managing interactions between people. Rather than merely predicting the arrival time of an order, the claims recite the inventive concept of identifying attributes likely to reduce the probability of on-time delivery of an order and generate recommendations/instructions for pre-emptively changing one or more of the delay causing attributes of the order to improve the probability of the order arriving on time before the order is dispatched for delivery (remarks p. 12). Examiner respectfully disagrees. 
As stated earlier the claims are directed towards an abstract idea of organizing human activity because they recite concepts that deal with sales activities or behavior and business relations and towards mental processes because the “calculation” steps are steps that can be performed in the human mind.  The inventive concept Applicant is asserting is actually an abstract idea that falls within organizing human activity. Examiner respectfully notes that an novel abstract idea is still an abstract idea and is not eligible for a patent (please see MPEP 2106.04(I) “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions”).
Applicant argues that the underlying inventive concept of “calculating an alternative order-score for the obtained order indicating an alternative probability of delivery of the obtained order on-time using the plurality of order attributes as modified by the updated value for the at least one order attribute variable before the obtained order is dispatched from the provider based on the determined initial values for each order attribute in the plurality of order attributes and the calculated updated value for the generated at least one order attribute variable, wherein the alternative probability associated with the alternative order-score is a higher probability of on-time delivery than the initial probability associated with the initial order-score" and "generating a "suggestion for modifying the obtained order based on the at least one order attribute variable to increase the probability of on-time delivery of the obtained order," as recited in claim 1 are not merely “fundamental economic practices and/or commercial or legal interactions (remarks p. 12). Examiner respectfully disagrees.
Examiner respectfully notes that the bolded limitation is not recited in claim 1 but in claim 2. However, even if the whole limitation as a recited above were recited in claim 1, the recitation would only be further limiting the abstract ideas already described. Therefore, the claims are directed towards an abstract idea. 
Applicant argues that the claims are patent eligible because they provide technical solution to solve technical problems of conventional system which merely aimed to predict the tie taken for the delivery to be completed based upon the average carrier performance and providers and suffers from delays in order fulfillments due to multiple individual factors or a combination thereof (remarks p. 13). Examiner respectfully disagrees. 
Examiner respectfully notes that the claims do not provide a technical solution but an abstract concept that is applied on a generic computer process in order to automate the abstract idea which does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f)” "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”).
Applicant argues that the claims are similar to Example 42 of the SMEE: Abstract ideas because as a whole the abstract idea is integrated into a practical application. The additional elements recite a specific improvement over prior art systems that 1) identify patterns of common repeating outliers within order attributes which are known to decrease the probability of on-time delivery; and 2) instruct the order management component how to change the corresponding at least one order attribute to break the pattern and create the largest improvement in the probability of on-time delivery with the least cost (remarks p. 13-14). Examiner respectfully disagrees. 
The current claims are distinguishable from example 42. Example 42 is patent eligible because according to the specification, the claims improve the prior art system by allowing the system to take in data in different formats, convert it to a universal format and then distributing the data in real time to concerned parties. Here, on the other hand, the claims do not include any data formatting that allows the computer to change the format of data and distribute it to concerned parties in real time. The current claims rely on applying the abstract idea in a computer environment in order to efficiently and automatically perform the abstract idea which does not integrate it into a practical application. Therefore, the current claims are distinguishable from example 42 and not patent eligible. 
 Applicant argues that similar to DDR Holdings, the current claims recite features that are patent eligible (remarks p. 14). Examiner respectfully disagrees. 
Examiner respectfully notes that Applicant’s argument is a conclusory one as it does not state which limitations are analogous to DDR Holdings. However, for the sake of compact prosecution, the current claims are distinguishable from DDR Holdings. In DDR Holdings, the court found the claims to be eligible because merging the look and feel of two websites together was an improvement that is rooted in computer technology. On the other hand, the current claims are an abstract concept that is applied on a computer in order to automate the process and take advantage of the efficiency of the computer. In other words, the current claims are not rooted in computer technology and not patent eligible. 
Applicant argues that, similar to Bascom, the inventive concept may be found in the non-conventional and non0generic arrangement of generating multiple order scores and suggestions for improving probabilities of on-time delivery of orders without dispatching the order which renders the claim patent eligible (remarks p. 15). Examiner respectfully disagrees. 
The current claims are distinguishable from Bascom and not patent eligible. In Bascom, the claims were found to be patent eligible because the structure resulting from the combination of the filtering scheme, local client computer and remote ISP server resulted in an improvement to the internet filtering field. The combination improved how internet filtering is performed over the prior art. However, in the current claims, a network and a computer and its components are the only additional elements in the current claims and their combination is hardly an inventive concept because the additional elements, alone or in combination, are described as a high level of generality which amounts to apply it instructions. The computer is used to automate the abstract idea which does not improve the computer itself or the technical field. Therefore, the claims are distinguishable from Bascom and not patent eligible. 
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1/8/15 recite “…to increase the probability of on-time delivery of the obtained order…” There is a lack of antecedent basis for the bolded limitation. It is unclear whether the bolded limitation is meant to refer/increase the “initial probability” or the “alternative probability”. For examination purposes, the limitation will be interpreted to mean “…to increase a probability of on-time delivery of the obtained order…”
Claims 2-7, 9-14 and 16-20 are also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/8/15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “obtain an order; analyze the obtained order to identify a plurality of order attributes; obtain sensor data corresponding to at least one identified order attribute in the plurality of order attributes; determine an initial value for each order attribute in the plurality of order attributes based at least in part on the obtained sensor data and at least in part on telemetry data; calculate an initial order-score for the obtained order based on the determined initial values for each order attribute in the plurality of order attributes, the initial order- score indicating an initial probability of delivery of the obtained order on-time using the plurality of order attributes before the obtained order is dispatched from a provider; generate at least one order attribute variable for the obtained order; calculate an updated value for the at least one order attribute variable; 2PATENTcalculate an alternative order-score for the obtained order indicating an alternative probability of delivery of the obtained order on-time using the plurality of order attributes as modified by the updated value for the at least one order attribute variable before the obtained order is dispatched from the provider based on the determined initial values for each order attribute in the plurality of order attributes and the calculated updated value for the generated at least one order attribute variable; generate at least one suggestion for modifying the obtained order based on the at least one order attribute variable to increase the probability of on-time delivery of the obtained order; and output the initial order-score, and the alternative order-score for the obtained order, with an indication of the at least one order attribute variable associated with the alternative order-score and the at least one suggestion,”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity and mental processes. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and for processes to be done in the human mind. 
This judicial exception is not integrated into a practical application. In particular, the claim recites at least one processor, a memory, an order management component and an order score component (claim 1), at least one processor, order management component and order score component (claim 8), one or more storage media, at least one processor, order score component and order management component (claim 15). Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer 
Dependent claims 2-7, 9-14, and 16-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/8/15 without successfully integrating the exception into a practical application or providing significantly more limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-8, 12, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk (US 2019/0266557) in view of Muetzel (US 2015/0046362), Iacono (US 2021/0089995) and Bell (WO 2018/063474).
As per claim 1/8/15, Berk discloses a system/method/one or more computer storage media having computer executable instructions stored thereon for generating delivery predictions for virtual orders to mitigate delay factors on orders predicted to arrive late, the system comprising: 
at least one processor (paragraph 6); 
a memory communicatively coupled to the at least one processor and storing instructions that are operative when executed by the at least one processor (paragraph 5-6); and
 an order-score component stored on the memory and implemented by the at least one processor to (paragraph 5-8, 64): 
obtain an order from an order management component (paragraph 50-51, 72, 87, an order from a customer is received); 
analyze the obtained order to identify a plurality of order attributes (paragraph 72, 92, parameters for the order are obtained); 
obtain sensor data corresponding to at least one identified order attribute in the plurality of order attributes (paragraph 72, 92, sensor data such as weather and traffic data is received); 
determine an initial value for each order attribute in the plurality of order attributes based at least in part on the obtained sensor data (paragraph 37, 40, 64, 71, 92-101, the weighted initial values for each parameter is calculated in order to determine the ETA for the order); 
calculate an initial order-score for the obtained order based on the determined initial values for each order attribute in the plurality of order attributes, the initial order- score indicating an initial probability of delivery of the obtained order on-time using the plurality of order attributes before the obtained order is dispatched from a provider (paragraph 88, 92-101, an estimated time of arrival is calculated using the initial parameters. Examiner interprets ETA as a score. Based on the broader reasonable interpretation, the initial ETA is a self-referential probability indicator that there is a 100% chance of delivery by that time as long as the ATA timestamps match the predicted ETA timestamps); 
generate at least one order attribute variable for the obtained order (paragraph 73, 95-96, 109-111, an updated event is created for the order when it is received. An updated event could be anything from change of order to change in weather or traffic, etc…); 
calculate an updated value for the at least one order attribute variable (paragraph 37, 40, 92-96, an updated event contains an updated value to indicate the updated event such as the condition of traffic, weather, etc…);  -49-4638US01 
calculate an alternative order-score for the obtained order indicating an alternative probability of delivery of the obtained order on-time using the plurality of order attributes as modified by the updated value for the at least one order attribute variable based on the determined initial values for each order attribute in the plurality of order attributes and the calculated updated value for the generated at least one order attribute variable (paragraph 37, 40, 64, 71, the system calculates the ETA using weighted factors. When an updated event is received concerning specific parameters, said weighted parameter is updated using the new updated value and the new ETA is calculated using the non-updated values and the updated value. The updated ETA indicates a probability of zero percent of on-time delivery in view of the initial ETA); and 
output the initial order-score and the alternative order-score for the obtained order (paragraph 64-65, 71, the calculates and stores the ETA calculated), 
However, Berk does not disclose but Muetzel discloses determine an initial value for each order attribute in the plurality of order attributes based at least in part on telemetry data (paragraph 34, the system determines the initial value of each parameters used such as telemetry data to calculate an ETA); output an indication of the at least one order attribute variable associated with the alternative order-score, to the order management component (paragraph 2, 14, 20, the system displays the delay condition to the service provider).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Muetzel in the teaching of Berk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Berk discloses that the alternative order score is calculated using food preparation speed being at least one order attribute (paragraph 109). However, Berk highly suggest but does not explicitly discloses that calculation of the alternative order score (i.e. ETA) for the obtained order indicating an alternative probability of delivery of the obtained order on-time using the plurality of order attributes as modified by the updated value for the at least one order attribute variable is done before the obtained order is dispatched from the provider. However, Iacono discloses calculating an alternative order score (i.e. ETA) for the obtained order when the food preparation speed changes which happens before the obtained order is dispatched from the provider (paragraph 43-49). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Iacono in the teaching of Berk, in order to enable a merchant to control preparation times for items that are offered by the merchant (Iacono, abstract).
However, Berk does not disclose but Bell discloses generate at least one suggestion for modifying the obtained order based on the at least one order attribute variable to increase the probability of on-time delivery of the obtained order and output the at least one suggestion (paragraph 125-126, when the food preparation slows down a notification is sent to the manager with a solution to mitigate the delay in food preparation. For example, increasing kitchen staff will increase food preparation speed which will modify the obtained orders by modifying their ETAs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bell in the teaching of Berk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5/12/19, Berk discloses wherein the plurality of order attributes includes at least one of a postal code of a delivery address, a weight of at least one item of the order, a height of at least one item of the order, a length of at least one item of the order, a width of at least one item of the order, a quantity of items associated with the order (paragraph 92), an associated distribution center value for the order, an associated fulfillment center value for the order, a time in transit value for the order, a customer type, a delivery address type, a date of order placement for the order, a time of order placement for the order, an expected shipping date for the order, or a carrier selection associated with the order.
As per claim 7/14, Berk discloses wherein the initial order-score and the alternative order- score are individual predictions of whether the order will be delivered on time (37, 40, 64, 71, 88, 92, the initial ETA and updated ETA are predictions that the order will be delivered based on the time of the ETA).
Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk (US 2019/0266557) in view of Muetzel (US 2015/0046362), Iacono and Bell, as disclosed in the rejection of claim 1/8/15, in further view of Waliany (US  2019/0385121).
As per claim 4/11/18, Berk highly suggests but do not explicitly disclose but Waliany discloses wherein the order-score component iteratively computes the plurality of order attribute variables based at least in part on telemetry data associated with past alternative order-scores and generated order attribute variables (paragraph 29, past order data is used such as GPS location data in order to determine a new ETA for an order)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Waliany in the teaching of Berk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Novelty and Non-Obviousness
No prior art has been applied to claims 2/9/16, 3/10/17 and 6/13 because Examiner is unaware of any prior art, alone or in combination, which discloses the claim limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628